                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

ANGELA CHRISTINE BAKOS,                        )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )          CV 118-119
                                               )
NANCY A. BERRYHILL, Deputy                     )
Commissioner for Operations of the             )
Social Security Administration, performing )
the duties and functions not reserved to the   )
Commissioner of Social Security,               )
                                               )
               Defendant.                      )
                                          _________

                                         ORDER
                                         _________

       Plaintiff filed the above-captioned social security appeal on July 23, 2018, and was

granted permission to proceed in forma pauperis. (Doc. nos. 1, 2, 4.) Thereafter, Defendant

filed her answer and submitted the transcript of the administrative proceedings. (Doc. nos. 7,

8.) On November 6, 2018, the Court issued a Briefing Order in which Plaintiff was directed

to file her brief within thirty days and Defendant was to file her brief forty-five days after

Plaintiff’s. (Doc. no. 9, p. 1.) On December 5, 2018, Plaintiff filed her brief. (Doc. no. 10.)

On January 11, 2019, the case was stayed. (Doc. no. 11.) On February 1, 2019, the stay was

lifted. (Doc. no. 12.) Even accounting for the length of time the stay was in effect,

Defendant should have submitted her brief. To date, she has not done so.

       In an abundance of caution and due to any confusion the temporary stay may have
caused, Defendant shall have fourteen days from the date of this Order to submit her brief.

       SO ORDERED this 21st day of February, 2019, at Augusta, Georgia.
